Citation Nr: 1108768	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-39 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to March 1979 and from May 2000 to October 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran has since relocated to the jurisdiction of the Nashville, Tennessee VARO.  

In December 2008, a videoconference hearing was held at the RO before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of the hearing is in the claims folder.  

In February 2009, the Board remanded the claim so the agency of original jurisdiction (AOJ) could adjudicate in the first instance whether new and material evidence had been received to reopen the claim.  This was done by way of a December 2009 supplemental statement of the case and the case was returned to the Board.  

In March 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claim for service-connection for a back disorder.  The case was remanded for Social Security Administration (SSA) medical records and a medical opinion.  As discussed in further detail below, the requested development has been completed and the Board proceeds with its review of the appeal.  

The March 2010 Board decision and remand noted that the issues of entitlement to service connection for diabetes mellitus and a skin disorder were raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they were referred to the AOJ for appropriate action.  The claims folder does not reflect any action on these claims and they are again referred to the AOJ.  


FINDINGS OF FACT

1.  The Veteran's back disorder did not have its onset in service.  

2.  The Veteran's back disorder did not increase in severity during his active service.  

3.  Arthritis was not manifested to any degree within the first year after the Veteran's active service.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active military service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a back disorder as the result of being thrown around during a rough ride in a military vehicle during his second period of active service in Kuwait.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  A notice that fully complied with the requirements of the VCAA was sent to the claimant in March 2005.  It notified the Veteran of the information and evidence that is necessary both to reopen the claim and to establish entitlement to the underlying benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition to explaining the type of evidence necessary to substantiate his claim, it explained what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in June 2005.  A March 2006 letter provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was not prejudiced by this late notice because the claim is being denied and neither a rating nor an effective date will be assigned.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  His SSA medical records have been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service-Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Congenital or developmental conditions are not disabilities due to disease or injury and cannot be granted service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2009).  However, any additional disability incurred in service may be compensated.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).   

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability under went no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.304(b) (2010).  

Discussion

There is no claim or evidence of a back disorder during the Veteran's first period of active service.  

On examinations for National Guard service, in February 1989 and March 1997, the Veteran report having no recurrent back pain and the examiner found the spine was normal.  

The SSA records contain private medical records showing that, in January 1999, the Veteran slipped at work and fell down 5 stairs, landing on his left hip and lower back.  He complained of discomfort in the lower back, left leg and hip.  Examination disclosed an abrasion of the left lateral thigh.  An occupational health services report, the day after the injury stated that the back had no obvious abrasions or ecchymosis.  He was tender over the paralumbar region, at approximately L4-5 and over the left iliac crest.  Straight leg raising was negative, bilaterally.  His range of motion was good.  His gait was normal.  The diagnosis was a contusion of the left thigh and back.  He was afforded physical therapy.  Approximately 19 days after the initial injury, it was reported that there was no tenderness in the lower back or muscle tightness.  A physician's progress note shows an impression of an improved back strain and physical therapy was discontinued.  A diagnosis of improved back pain was also recorded.  This is no indication of X-ray or other imaging studies.   

On examination, in March 2000, the Veteran reported that there was no history of back pain or back injury and the examiner found his spine was normal.  

The Veteran served on active duty from May 2000 to October 2000.  No information pertaining to a back disorder was recorded during that time.  On examination for release from active duty, in October 2000, the Veteran reported that there was no history of back pain or back injury and the examiner found his spine was normal.  

Private records show numerous visits for knees complaints between November 2000 and September 2001.  The National Guard records also reflect extensive knee problems during this period.  On periodic examination, in September 2001, the Veteran reported that there was no history of back pain or back injury and the examiner found his spine was normal.  

The earliest report of back symptoms, following the 2000 active service, was recorded almost 2 years later, in August 2002.  Claims as to onset or continuing symptoms were not recorded.  The Veteran reported right knee pain and low back pain with radiation into the left lower extremity.  He reported a tingling sensation, but no weakness.  His back was nontender on examination.  The assessment was chronic low back pain and further studies to rule out degenerative joint disease were recommended.  X-rays studies were done several days later.  It was noted that no previous studies had been done at that facility.  The studies were read as showing first degree spondylolisthesis of vertebra L5 over the first sacral segment.  They were negative for recent compression fracture.  There was mild lumbar spondylosis and lower dorsal spondylosis.  Degenerative disc disease at the L5-S1 level was suggested.  

Spondylolithesis is the forward movement of the body of one of the lower lumbar vertebrae on the vertebra below it or upon the sacrum.  Spondylolysis is the degeneration or deficient development of a portion of the vertebra; it commonly involves the pars interarticularis, which can result in spondylolithesis.  STEDMAN'S MEDICAL DICTIONARY, 1678 (27th ed., 2000).  

Spondylosis is a general term for degenerative changes due to osteoarthritis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1564 (28th ed., 1994).  Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, there is no competent evidence of arthritis, or spondylosis, being manifested to any degree within the year after the Veteran completed his active service.  Therefore, this presumption does not afford a basis for service-connection in this case.  

Magnetic resonance imaging (MRI) in October 2002, revealed a grade 1 spondylolisthesis of L5 over S1 associated with spondylolysis of the pars interarticularis of the L5 vertebra, disc space narrowing, and disc degeneration at L5-S1.  The rest of the spine was normal.  

The Veteran was admitted to a VA facility in October 2003 due to substance abuse, depression, and suicidal ideation.  On in-depth pain assessment, he reported pain in his back and right knee.  The pain reportedly started a year earlier.  It was an aching type pain relieved by bed rest and made worse by walking and prolonged standing.  Physical findings at the site of the pain were normal.  The Veteran reported that pain medication prescribed by an outside physician were helpful.  

A June 2005 VA primary care clinical note shows the Veteran reported having low back pain since 2000 while on active duty, when bouncing around in the back of a "hummer" and experienced a jolt in the lower back.  He stated that he did not go to sick call for it.  Recently, he was in a store carrying an 18 pound baby and developed severe low back pain, such that he could barely walk out of the store.  In May 2005, he saw a provider at a local health clinic.  He was given a steroid injection and a shot for pain and told to come to the VA medical center for orthopedic evaluation.  He described his low back pain as sharp with radiation to the left hip.  He reported having pain daily and put it at a level 10.  Ambulation was not impaired but he could not stand or lift.  Examination showed a normal gait.  Straight leg raising was negative with poor effort.  There was tenderness in the lumbar region.  There was poor effort on motor strength testing.  Other neurologic findings were normal.  The assessment was low back pain and lumbar radiculopathy.  

VA clinical notes show that the Veteran returned in August 2005.  A computerized tomography (CT) scan revealed a lumbar bilateral pars defect at L5 with 25 percent subluxation of L5 on the sacrum.  Nerve conduction velocity and electromyogram studies suggested tibial nerve axonial neuropathy bilaterally in the lower extremities suggesting left lower extremity denervation.  Magnetic resonance imaging (MRI) again showed the bilateral pars defect at L5 with 25 percent subluxation of L5 on the sacrum.  Foraminal stenosis was present at the exit of the L5 nerve roots, bilaterally.  There was no evidence of spinal stenosis or other abnormality.  

A neurosurgery note dated in September 2005 shows the Veteran reported at least a 10 year history of low back pain that started when he was in the service.  He related it to "bouncing around" in the back of a Humvee.  He stated that he could not stand for long periods of time.  He also reported numbness radiating to his feet.  The assessment was Grade I L5/S1 spondylolisthesis with left greater than right leg pain.  It was noted that he should continue using a brace and complete a drug rehabilitation course prior to further treatment.  

The Veteran completed his drug rehabilitation program.  In December 2005, his back disorder was treated with a left L5-S1 transforaminal lumbar interbody fusion with bilateral sextant fusion.  Subsequent VA clinical records document continuing back complaints.  

In a statement dated in November 2007, the Veteran wrote that he was not sick at all before going to Kuwait.  In a July 2008 statement, the Veteran acknowledged that he was seen at a private medical center, in January 1999 for lower back pain.  He wrote that he had the pain from January 1999 to the present.  

The Veteran gave sworn testimony to the undersigned Veterans Law Judge in December 2008.  The Veteran noted that he was well enough to go on active duty and upon his return it was like his whole body was not able to do anything anymore.  He recounted his injury in Kuwait in 2000.  He was in the back of a Humvee and the driver decided to go off road, hitting every bump.  When he hit a big bump, the Veteran's whole body went up and he came down on his tail bone.  It hurt a lot.  When they got to where they were changing guards, he started climbing the tower and his legs just started shaking for no reason at all.  The next day he told his squad leader that he had back pain and was told to lose weight.  He was eventually seen by a doctor, but the medical staff focused on his knee.  He explained that since returning from active duty his knee disability prevented him from getting a job and medical insurance, so he did not immediately get medical care.  In addition to other information, he discussed his 2005 surgery and said that he was currently being treated with nerve blocks and pain medication.  

The Veteran was afforded a VA examination in June 2009.  The claims folder was reviewed.  The Veteran reported that he was riding in a military Humvee and it was bumpy.  He said he was thrown into the air and came down on his tail bone.   He said he started having back pain at the time of the injury.  He had surgery in 2005 and had had 3 epidural injections, which provided temporary relief.  He said that he currently had back pain at a level of 8 on a 10 point scale.  It was located in the lumbar spine.  There was no radiation of pain.  Examination resulted in normal neurologic findings.  The limitations of back motion were measured.  There was pain of the extremities with flexion and right lateral rotation.  He was mildly tender to palpation of the lumbar spine.  There was no crepitus, instability, spasm or weakness.  The surgical scars were described as well-healed.  X-ray studies were reviewed.  The assessment was Grade I L5-S1 spondylolisthesis and residuals of L5-S1 TLIF (transforaminal lumbar interbody fusion) secondary to grade I spinal spondylolisthesis.  The examiner addressed the question of whether the Veteran's back disorder was related to the service-connected right knee condition.  The examiner expressed the opinion that the low back condition was less likely than not related to the right knee disability.  He explained that the Veteran had spondylolisthesis of L5 and S1.  There were multiple etiologies for this disorder, but abnormal weight bearing or any condition of the lower extremities did not contribute to this disorder.  As to whether it was directly related to service, the examiner stated that the Veteran's low back condition was not related to service.  He conceded that the Veteran could have indirectly aggravated his pre-existing condition, but it was not directly caused by his time in service.  

In its March 2010 remand, the Board sought clarification of the comments on aggravation.  The Veteran was examined in June 2010.  The Veteran gave a history of injuring his lumbar spine in July 2000 when the Jeep he was riding in ran into a ditch.  He stated that he had progressively worsening back pain ever since.  He reported the back pain was at a level of 9/10 and it affected his back and legs.  He had surgery in 2005 and since then had back pain treated with injection and daily pain medication.  Examination of the spine disclosed well-healed incisions.  Limitations of back motion were measured.  Neurologic findings were normal.  X-rays showed the fused L5-S1 interspace.  There appeared to be a fracture of the screws into S1.  There was no further slip of L5 on S1 based on serial X-ray studies.  The impression was status post L5-S1 posterior spinal fusion with residual pain.  

The examiner noted that the Veteran reported that he had an injury in service; however, upon looking through his service treatment records, he was only complaining of a knee condition at that time.  It was a possibility that the Veteran could have had a long standing L5 pars fracture with a stable slip that was asymptomatic.  It only recently became symptomatic going on to require surgery in 2005.  Because he did not have access to X-rays before the Veteran's claimed injury in July 2000, the doctor was of the opinion that he would have to resort to mere speculation as to whether or not the injury occurred in service.  [There is no evidence that there were any X-rays studies before July 2000, or actually before August 2002.]  

As to whether or not it was at least as likely as not that the low back disorder increased in severity beyond its natural progress, the examiner noted that the Veteran was not complaining of back pain at the time of the claimed injury in 2000.  It was only subsequent to that that he had been attributing his back pain to the injury in service.  The examiner explained that it was possible that the Veteran may have had an asymptomatic pars fracture or L5-S1 spondylolisthesis that did not become symptomatic until after he left service.  It was again the examiner's opinion that he would have to resort to mere speculation to resolve the issue.  

Private and VA medical records show the Veteran continues to be treated for back pain.  

Conclusion

The Veteran's representative has noted that the examiner did not respond to the Board's questions with the clarity requested.  Nevertheless, we find that the examiner has responded to the best of his ability and has explained why more specific opinions are not possible.  Therefore, the Board's request on remand has been complied with.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The first requirement for service-connection is medical evidence of a current disability.  The file shows the Veteran has a pars defect of the 5th lumbar vertebra, also known as spondylolysis.  This is a developmental defect which is why the examiner in 2009 stated that it was not incurred in service.  It must be noted that developmental defects are not disabilities due to disease or injury for which service-connection can be granted.  38 C.F.R. §§ 3.303(c), 4.9.  Spondylolysis is a weakness that is sometimes accompanied by the forward slippage of the vertebra over the lower vertebra or sacrum, known as spondylolisthesis.  This forward slippage may or may not occur and may be the result of injury.  Since it can be the result of injury, service-connection can be granted for the spondylolisthesis.  There is no dispute that the Veteran had spondylolisthesis and now has its surgical residuals.  

The second element of service-connection is disease or injury in service and the third element is competent evidence of a connection between the injury in service and the current disability.  In this case, we have only the Veteran's statements in support of both injury in service and a continuity of symptomatology linking the claimed injury to the current disability.  As a lay witness, he is competent to report both the injury and the continuing symptoms.  There is no medical record, witness statement, or other evidence corroborating the injury in service.  There is no other competent evidence linking the current disability to the claimed injury in service.  There is no other lay testimony of a continuity of symptoms from the time of injury.  There are no private medical opinions linking the current disability to injury in service.  Although VA tried to assist the Veteran by obtaining nexus opinions, the examiners were unable to link the current disability to service.  So, we are left with only the Veteran's testimony and other statements in support of the claim.  

As a lay witness, the Veteran is competent to report injury in service.  He has repeatedly described a back injury during a rough ride to his guard post while stationed in Kuwait.  While there is no other testimony or documentation to support his statement, it is consistent with the circumstances of his service.  Unfortunately, there is evidence against injury in service.  Although the Veteran has often stated that he has had back pain since the injury in Kuwait in 2000, in a July 2008 statement, he stated that he had lower back pain from the time of his work accident in January 1999 to the present.  

Also, on examination for release from active duty, in October 2000, and on periodic examination, in September 2001, there was no report of back pain and physicians specified that the Veteran's spine was normal.  This is competent evidence against the Veteran's claim of a continuity of symptoms.  

Further, between his release from active service in October 2000 and September 2001, the Veteran was seen many times for his knee, without any mention of back symptoms.  Because he was seen for his knee, the Veteran's explanation that he did not have insurance does not adequately explain the complete absence of any mention of his back.  Thus, the many medical notes during this period are evidence against the claimed continuity of symptomatology.  

Also, earlier statements made for treatment purposes have a greater probative weight than those made latter in the pursuit of a claim.  In this case, the first post service back complaints were recorded in August 2002 without any history.  The earliest history was recorded during substance abuse treatment, in October 2003.  At that time, the Veteran reported back pain and said the pain started a year earlier.  That would put the onset in 2002, about the time that he sought treatment.  

The Board finds that while the Veteran is competent and his report of a rough ride while serving in Kuwait is credible, for the reasons discussed above, his report of a back injury beginning in service and continuing since service is not credible.  

The records to the effect that there were no back symptoms upon leaving active service in October 2000 and upon examination in September 2001 were made by physicians and are both competent and credible.  There is a presumption of regularity under which it is presumed that government officials properly discharge their official duties in good faith and in accordance with law and governing regulations.  See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); Sthele v. Principi, 19 Vet. App. 11, 17 (2004); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  The presumption of regularity is not absolute; however, it may be overcome only by the submission of "clear evidence to the contrary."  Ashley, 2 Vet. App. at 309.  A claimant's mere statement is insufficient for that purpose. See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001).  In this case, there is no clear evidence that the physician who examined the Veteran in October 2000 and September 2001 were wrong.  

Similarly, the first history of back symptoms recorded in 2003 and indicating an onset in 2002 was made by medical professionals for treatment purposes and is competent and credible.  These medical reports provide the preponderance of evidence in this case.  As the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service-connection for a back disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


